 528DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal Union No.3, International Brotherhood of Elec-tricalWorkers,AFL-CIOandEugene lovine, Inc.and The Board of Education of the City of NewYork and Local 363 International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America.Cases 29-CD-178 and 29-CD-182July 25, 1975DECISION AND ORDERQUASHING NOTICE OF HEARINGBy MEMBERSFANNING, JENKINS, AND KENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by The Board of Education of theCity of New York (hereafter Board of Education)and Eugene Iovine, Inc. (hereafter Iovine), allegingthat Local Union No. 3, International Brotherhoodof Electrical Workers, AFL-CIO (hereafter Local 3),has violated Section 8(b)(4)(D) of the Act. A hearingwas held pursuant to notice in Brooklyn, New York,on December 12 and 13, 1974,' before Hearing Offi-cerMartha R. Kave. The Board of Education, Iov-ine,Local 3, and Local 363, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (hereafter Local 363),2 appearedat the hearing and were afforded full opportunity tobe heard, to examine and cross-examine witnesses,and to adduce evidence bearing on the Issues.; TheBoard of Education, Local 3, and lovine have filedbriefs with the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, the Boardmakes the following findings:I.THE BUSINESS OF THE EMPLOYERIovine isa New Yorkcorporation engaged in elec-trical contracting work at various jobsites in NewYork.During the past year,Iovine has purchased1All dates are in 1974 unless otherwise indicated.2 Local 363 is the bargaining representative for the other group of em-ployees whose work assignments are at issue in this alleged labor dispute.3Wickham Contracting Co., Inc., and Ralph Perrone,Joint Venturers(hereafterWickham)were allowed to appear and participate at the hearingas interested parties.and receivedin excessof $50,000 worth of suppliesfrom points outside the State of New York. It hasreceived contracts from the Board of Education forwork at Primary School 175, City Island, the Bronx,and East New York Vocational High School inBrooklyn.The Board of Education is responsible for the edu-cation of school children of the city of New York.The Division of School Buildings of the Board ofEducation oversees the construction and repair workon school sites throughout the New York metropoli-tan area.At the present time, the Board of Educationhas awarded approximately 120 major constructioncontracts and several minor contracts.On the basis of the foregoing, we find that bovineis an employer within the meaning of Section 2(2) ofthe Act; that it is engaged in commerce within themeaning of Section 2(6) and (7) of the Act; and thatitwill effectuate the policies of the Act to assert juris-diction herein.4II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated and we find that Local 3and Local 363 are labor organizations within themeaning of Section 2(5) of the Act.III.THE DISPUTEA. Background and Facts of the DisputeThe Board of Education utilizes a bidding proce-dure to assign electrical work which is to be done foreither the modernization of an existing facility or theinstallationof electrical wiring and equipment in afacility under construction. Pursuant to the biddingprocedure which requires that contracts be awardedto the lowest bidder who has met the prequalificationrequirements, the Board of Education awarded acontract to Iovine, an electrical contractor whichhireselectricianswho are members of Local 363. Iov-ine commenced work on this project in November1973. In the past, the Board of Education has award-ed most of the electrical contracting work on its pro-jects to employers whose employees have been repre-sented by Local 3.The present dispute arose in July 1974, when Local3 electricians intermittently stopped work on variousBoard of Education projects after such action wasauthorized at a July 8 Local 3 unionmeeting.Duringa July 19 meeting with Hugh McLaren, Jr., executivedirector of the Division of School Buildings for theFor reasons stated elsewhere in this Decision,we find that the Board ofEducation is not a statutory employer within the meaning of Sec.2(2) of theAct. LOCAL UNION NO. 3, ELECTRICALWORKERSBoard of Education, Local 3 union officials statedthat they were apprehensive over the lack of job se-curity because non-Local 3 contractors had beenawarded work on Board of Education projects. Fol-lowing thismeeting,McLaren sentlettersto lovineand Wickham, another contractor whose employeesare not represented by Local 3, ordering them toleave their respective worksites.5 The letters in partstated that "the labor which youare usingin the per-formance of your contracts at the above buildings iscausing work stoppages on various other buildingsand projects of the Board of Education." AlthoughIovine received a phone call informing him of theletter on July 23, he refused to stop work. There istestimony that thereafter a Board of Education offi-cial told lovine that Local 3 had informed the Boardof Education that,unlessIovine and other non-Local3 affiliates were removed from the Board of Educa-tion jobsites, Local 3 intended to effectuate a workstoppage at thosesites.On July 29, Iovine filedcharges alleging that Local 3 violated Section8(b)(4)(D) of the Act. The Board of Education filedsimilar charges on August 28 .6B.Work in DisputeThe Board of Education and lovine agree that thework in dispute involves the assignment of all electri-cal contracting work for new construction, moderni-zation, and repairs at schools and other facilities pur-suant to contracts with the Board of Education.Local 3 takes the position that there is no work indispute among the parties.C. Contentionsof thePartiesThe Board of Education contends that the workstoppages by Local 3 at the various school construc-tion sites during the summer of 1974 created a dis-pute within the meaning of Section 8(b)(4)(D) of theAct. The Board of Education argues that the objectof Local 3's strike action was to force it to ceasedoing business with Wickham and lovine, to forcevarious contractors to cease doing business with theBoard of Education, and to force the Board of Edu-cation,Wickham, and Iovine to assign work to mem-bers of Local 3 rather than to those of Local 363.The Board of Education declines to state a prefer-5Although the July19 letters were sent by regular mail, the Respondentsent certified letters to the same effecton July 23.6 On July23, upon receiving the Board of Education letter,Wickhamfiled 8(b)(4)(B) charges againstLocal 3.lovine and the Board of Educationalso filed chargesthat Local 3violated Sec.8(bX4XB)of theAct on July 29and August 28, respectively.A hearing was held on the consolidated8(b)(4)(B)chargeson October 24, the finalresolution of which isstill pend-ing.529ence for either employees of Local 3 or those of Lo-cal 363 in terms of their respective skills to do thenecessary work, for it is satisfied that the completedwork has been skillful and competent, in view of thefact that all of the contractors have met the prequali-fication requirements and the work has passed on-site inspection. However, the Board of Education as-serts that any change in the work assignments wouldundermine the integrity of its bidding system whichensures that the electrical work is performed by thelowest bidder who meets the specifications estab-lished for each project.Iovine contends that a dispute exists within thecontext of Section 8(b)(4)(D) of the Act because itwas directed by the Board of Education to leave itsprojects in order to effectuate the job-security de-mands of Local 3. Iovine cites the fact that Local 3bolstered its demands by threats of strike action andactual work stoppages at Board of Education job-sites. lovine asserts that the work should be assignedpursuant to the contracts awarded by the Board ofEducation and that there is ample record evidence tofind that the employees assigned to do the work bylovine have completed such in a skillful and compe-tentmanner.Local 3 contends that the notice of hearing in the10(k) proceeding should be quashed as there is nodispute cognizable under Section 8(b)(4)(D) of theAct. First, Local 3 claims that the work stoppages didnot result from a jurisdictional dispute but insteadwere in support of its claim to represent the electri-cians in the New York metropolitan area. In addi-tion,Local 3 argues that the work stoppages wereutilized by it to convince Board of Education offi-cials to adopt a nondiscriminatory layoff plan forelectricians who are not needed at any given time foritsprojects. Local 3 also points to the absence ofreasonable cause to believe that a violation of Sec-tion 8(b)(4)(D) of the Act has occurred in light oflovine's testimony that Local 3 did not claim anywork or request any assignment of work from him. Infact,Local 3 claims it was unaware that Iovine hadbeen awarded a Board of Education contract at thetime Iovine was ordered to leave its jobsites.D. Applicability of the StatuteBefore the Board may proceed to a determinationof dispute under Section 10(k) of the Act, it must besatisfied that there is reasonable cause to believe thatSection8(b)(4)(D) has been violated. We are not sat-isfied that such a violation has occurred in the pres-ent case.It should be noted initially that a sharp controver-sy exists over whether the Board of Education or Iov- 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDine is the employer that controls theassignment ofthe disputed work. In our judgment,it isunnecessaryto resolvethis issuefor whether it be Iovine or theBoard of Education that is deemed to be the employ-erwhich controls the actual work assignment, thesame resultwould follow since we are required toquash the notice of hearing on the basis of the evi-dence before us.The Board of Education is an agency of the Stateof New York and, as a governmental entity,it is stat-utorily excluded from the definition of employersover which this Board may assert jurisdiction underSection 2(2) of the Act. While it is true that a govern-mentalentity, such as the Board of Education, isconsidered a person within the meaning of Section8(b)(4) of the Act,' it has not and cannot be held tobe an employer for any purpose under the Act due tothe restriction in Section 2(2). Thus, if in fact, theBoard of Education is deemed to be in control overthe assignment of the work alleged in dispute andLocal 3's work stoppages were for the purpose offorcing the Board of Educationto assignthe work inissue to members of Local 3 rather than to membersof Local 363, we would still be required under theAct to quash the rotice of hearing.'If,on the other hand, lovine is considered to bethe employer for purposes of assigning the work,there is no evidence of any threats or other pro-scribed conduct being directed at lovine or theBoard of Education for the purpose of forcing lovineto reassign the work in issue to Local 3 members. Infact, during the relevant period, lovine had no com-munication or contract with Local 3 representatives.During the same period, Local 3's demand upon theBoard of Education was for replacement of Iovinewith a Local 3 contractor. In such circumstances, weare constrained to conclude that there is no reason-able cause to believe that Local 3 has engaged inconduct violative of Section 8(b)(4)(D) of the Actwith respect to Iovine.Accordingly, for the foregoing reasons, we findthat there is no reasonable cause to believe that Lo-cal 3 has engaged in conduct violative of Section8(b)(4)(D) of the Act and we shall quash the notice ofhearing.ORDER7Local 254,BuildingEmployeesInternational Union,AFL-CIO (UniversityCleaningCo),151NLRB 341 (1965),enfd in pertinent part376 F.2d 131(C.A. 1, 1967);DistrictLodge No 123,International Associationof Machin-ists,and AerospaceWorkers, AFL-CIO167 NLRB 977,978, fn.3 (1967),and cases cited therein,Local 3,International Brotherhoodof ElectricalWorkers, AFL-CIO (MansfieldContracting Corporation),205 NLRB 559(1973).It is hereby ordered that the notice of hearing is-sued in thiscasebe, and it hereby is, quashed.8There is no evidence which would support the conclusion that the Boardof Education was the agent of lovine or any other contractor to which itawarded work.